Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-25 are canceled and claims 26-28 are newly added. Applicant’s cancellation of claims render moot the claim objections and rejections made under 35 U.S.C. 112(b) and 35 U.S.C. 103 in the Non-Final Office Action mailed 06/02/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Clostridium butyricum, Bifidobacterium breve, Bifidobacterium longum, Bifidobacterium infantis, and Bifidobacterium lactis.
The specification teaches the treatment of allergy to wheat, broccoli, and sesame seeds that occurred due to antibiotic-induced microbiome dysbiosis, in which over-the-counter probiotics consisting of B. infantis, L. rhamnosus, L. acidophilus, and B. longum were given at 1 x 109 CFUs for 14 days in conjunction with regular food allergens, including wheat, milk, vegetables, and nuts (Example 2). After six weeks of treatment, the allergy symptoms were purportedly gone. Similarly, allergy to wheat and gluten that occurred after antibiotic use was purportedly successfully treated with a probiotic mixture containing B. longum, L. rhamnosus, and B. infantis at 1 x 109 CFU given for a week in conjunction with small doses of regular wheat based bread or bread products such as pizza (Example 3). Further, allergy to animal dander and saliva that occurred after antibiotic use was also stated to have been effectively treated with a probiotic mixture consisting of B. longum, L. rhamnosus, B. lactis, L. plantarum, L. paracasei, L. casei, L. brevis, B. breve, L. salivarius, B. bifidum, and L. gasseri was given once per day for 30 days while subject was continually exposed to pet allergens during the treatment (Example 4). 
The specification does not teach the administration of the genus of probiotic strains of each species recited in the claims to ameliorate of one or more symptoms of animal allergy that is the result of antibiotic-induced microbiome dysbiosis. 
It is recognized in the prior art that each probiotic strain can have unique and markedly different immunomodulating properties. Consequently, the probiotic effects of a specific strain cannot be directly extrapolated to other strains of the same species, let alone across the species L. acidophilus strain LAVRI-A1 did not reduce the risk of atopic dermatitis in high-risk infants and, in fact, was associated with increased allergen sensitization in infants receiving probiotic treatment (Taylor, see entire document, in particular, Abstract)( Taylor, Angie L et al. The Journal of allergy and clinical immunology vol. 119,1 (2007): 184-91. doi:10.1016/j.jaci.2006.08.036, of record). Similarly, the probiotic strains B. longum BL999 and L. rhamnosus LPR administered to infants at high-risk for allergic disease did not reduce the incidence of eczema or the prevalence of allergen sensitization (Soh, see entire document, in particular, Abstract) (Soh, S. E., et al. Clinical & Experimental Allergy 39.4 (2009): 571-578, of record); and administration of the L. casei strain CRL431 and B. lactis strain Bb-12 did not enhance or accelerate tolerance to cow’s milk in infants with cow’s milk allergy (Hol, see entire document, in particular, Abstract) (Hol, Jeroen, et al. Journal of Allergy and Clinical Immunology 121.6 (2008): 1448-1454, of record). While Clostridium butyricum has been shown to ameliorate intestinal anaphylaxis symptoms caused by beta-lactoglobulin in a mouse model of food allergy (Zhang, see entire document, in particular Abstract) (Zhang, Juan et al. “Gut pathogens vol. 9 11. 22 Feb. 2017, doi:10.1186/s13099-017-0160-6, of record), some Clostridium butyricum strains have been implicated in pathological conditions, including botulism and necrotizing enterocolitis (Cassir, see entire document, in particular, Abstract as well as sections under “Pathogenic” and “Other Conditions”) (Cassir, N., S. Benamar, and B. La Scola. Clinical Microbiology and Infection 22.1 (2016): 37-45, of record), and can hence negatively impact the gut microbiome. Thus, the heterogeneity of probiotic strains is such that artisans could not determine the safety and efficacy of each probiotic strain of a given species in the treatment of any animal allergy in a subject without undue trial and error experimentation given the insufficient guidance and working examples provided by Applicant in the specification.  As required elements, the strain of each probiotic must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the pertinent bacterial strain.  See 37 CFR 1.801-1.809. As such, absent of sufficient guidance provided in the specification, artisans would not be able to readily determine the efficacy of the entire genus of probiotic strains for each probiotic species to practice the claimed invention.
Therefore, the specification is not enabled for the use of the genus of strains for each probiotic species as claimed for the treatment of any allergy. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance and working examples provided by the Applicant and the unpredictability of the art (as discussed above), whereby one of ordinary skill in the art could not readily determine the safety and efficacy of every strain of each probiotic species claimed in the treatment of allergy. 

Written Description
Claims 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches the treatment of allergy to wheat, broccoli, and sesame seeds that occurred due to antibiotic-induced microbiome dysbiosis, in which over-the-counter probiotics consisting of B. infantis, L. rhamnosus, L. acidophilus, and B. longum were given at 1 x 109 CFUs for 14 days in conjunction with regular food allergens, including wheat, milk, vegetables, and nuts (Example 2). After six weeks of treatment, the allergy symptoms were purportedly gone. Similarly, allergy to wheat and gluten that occurred after antibiotic use was purportedly successfully treated with a probiotic mixture containing B. longum, L. rhamnosus, and B. infantis at 1 x 109 CFU given for a week in conjunction with small doses of regular wheat based bread or bread products such as pizza (Example 3). Further, allergy to animal dander and saliva that occurred after antibiotic use was also stated to have been effectively treated with a probiotic mixture consisting of B. longum, L. rhamnosus, B. lactis, L. plantarum, L. paracasei, L. casei, L. brevis, B. breve, L. salivarius, B. bifidum, and L. gasseri was given once per day for 30 days while subject was continually exposed to pet allergens during the treatment (Example 4). 

As stated earlier, each probiotic strain can have unique and markedly different immunomodulating properties. Consequently, the probiotic effects of a specific strain cannot be directly extrapolated to other strains of the same species, let alone across the species boundary (Vissers et al., see entire document, in particular, Introduction) (Vissers, Yvonne M., et al. FEMS Immunology & Medical Microbiology 61.1 (2011): 28-40, of record). For example, it has been shown that early supplementation with the L. acidophilus strain LAVRI-A1 did not reduce the risk of atopic dermatitis in high-risk infants and, in fact, was associated with increased allergen sensitization in infants receiving probiotic treatment (see entire document, in particular, Abstract). Similarly, the probiotic strains B. longum BL999 and L. rhamnosus LPR administered to infants at high-risk for allergic disease did not reduce the incidence of eczema or the prevalence of allergen sensitization (Soh, see entire document, in particular, Abstract) (Soh, S. E., et al. Clinical & Experimental Allergy 39.4 (2009): 571-578, of record); and administration of the L. casei strain CRL431 and B. lactis strain Bb-12 did not enhance or accelerate tolerance to cow’s milk in infants with cow’s milk allergy (Hol, see entire document, in particular, Abstract) (Hol, Jeroen, et al. Journal of Allergy and Clinical Immunology 121.6 (2008): 1448-1454, of record). While Clostridium butyricum has been shown to ameliorate intestinal anaphylaxis symptoms caused by beta-lactoglobulin in a mouse model of food allergy (Zhang, see entire document, in particular Abstract) (Zhang, Juan et al. “Gut pathogens vol. 9 11. 22 Feb. 2017, doi:10.1186/s13099-017-0160-6, of record), some Clostridium butyricum strains have been implicated in pathological conditions, including botulism and necrotizing enterocolitis (Cassir, see entire document, in L. acidophilus strain LAVRI-A1 vs. L. acidophilus strain L-92). 
Therefore, the probiotic species lack adequate written description because there is insufficient correlation between the entire genus of probiotic strains of the claimed species and the functional property of treating animal allergy in a subject.  Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in full possession of the entire genus of probiotic strains for each species as claimed and thus is not in full possession of the method of treating allergy in a subject comprising administering the probiotic species at the time the instant application was filed. 

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. With respect to the rejections made under 35 U.S.C. 112, Applicant has stated that claim 26 has been amended to recite the method described in Example 4 of the instant specification. Specifically, the method is directed to a specific allergy (animal dander or animal saliva), a cause of allergy (wherein said allergy occurs after antibiotic-induced microbiome dysbiosis), a total CFU (50 billion CFUs), dosing schedule (1 per day for 30 days), and the individual amounts of each probiotic with the formulation (4.17 x 10^9 CFUs). Thus, Applicant asserts that the written description and enablement issues are resolved. 

Applicant’s arguments with respect to the rejections made under 35 U.S.C. 103 have been fully considered and are persuasive and thus said rejections are withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644